Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  156463                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 156463                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 338921
                                                                    Wayne CC: 15-003518-FC
  JOSHUA MAURICE ROBINSON,
           Defendant-Appellant.

  _________________________________________/

         By order of December 14, 2018, the defendant’s appellate counsel was directed to
  file a supplemental brief. On order of the Court, the brief having been received, the
  application for leave to appeal the July 28, 2017 order of the Court of Appeals is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for reconsideration of the defendant’s June
  22, 2017 application for leave to appeal under the standard applicable to direct appeals.
  Appellate counsel admits that she missed the deadline for filing a direct appeal.
  Accordingly, the defendant was deprived of his direct appeal as a result of
  constitutionally ineffective assistance of counsel. See Roe v Flores-Ortega, 528 U.S. 470,
  477 (2000); Peguero v United States, 526 U.S. 23, 28 (1999).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2019
           a0418
                                                                               Clerk